Citation Nr: 1231624	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  08-34 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1944 to May 1946 and from February 1952 to November 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which granted service connection for bilateral hearing loss, and assigned a noncompensable evaluation, effective July 3, 2007.  During the course of the appeal for higher disability ratings for bilateral hearing loss, the RO denied the issue of TDIU in a November 2010 supplemental statement of the case (SSOC).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU, when submitted during the course of an appeal of the initial rating assigned, "is part and parcel of the determination of the initial rating for that disability."  

In April 2009, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  In April 2010, the Veteran and his wife testified at a Board hearing held before the undersigned Veterans Law Judge in Wilmington, Delaware.  A copy of each hearing transcript is of record.  

In July 2010 and February 2011 decisions, the Board, in pertinent part, remanded the claim of TDIU for additional development and adjudicative action.  The case has been returned to the Board for further appellate review and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue on appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

During the course of the appeal period for a TDIU, service connection was granted for depression, secondary to service-connected bilateral hearing loss, in an October 2010 rating decision.  The RO assigned a 10 percent disability rating, effective April 28, 2010, and listed the evidence for review included: (1) a rating decision incorporated herein dated October 5, 2010, (2) VA outpatient treatment records from the VA Medical Center (VAMC) in Wilmington, Delaware from October 2009 to August 2010, (3) June 2010 VCAA letter, (4) October 2010 memorandum from the Veteran's representative, and (5) September 2010 VA examination report.  The Board notes that the RO specifically noted the September 2010 VA examiner rendered an opinion that the Veteran had total social and occupational impairment due to his depression.  After a review of the evidentiary record, the Board finds that all records associated with the service-connected depression disability are not associated with the claims file and are pertinent to the claim on appeal.  Neither the September 2010 VA examination report nor the VA treatment records are included in the record.  Since VA records are considered part of the record on appeal, they are within VA's constructive possession and must be considered in deciding the issue of a TDIU.  Therefore, these identified records must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Furthermore, the Board finds the Veteran still does not meet the objective, minimum, percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU, and the Director of Compensation and Pension Service, who rendered the July 2012 opinion regarding consideration of the assignment of a TDIU on an extra-schedular basis, did not consider the outstanding VA records noted above, specifically the September 2010 VA medical opinion.  After all the pertinent evidence has been associated with the file, the Under Secretary for Benefits or the Director of Compensation and Pension Service should be furnished the Veteran's entire claims file, and after review, render a supplemental opinion as to whether the Veteran's disability picture requires the assignment of a TDIU due to service-connected disabilities on an extra-schedular basis.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
	
1.  The RO/AMC should attempt to obtain and associate with the claims file all outstanding records associated with the service-connected depression disability, specifically to include the September 2010 VA examination report and VA outpatient treatment records from the VAMC in Wilmington, Delaware from October 2009 to August 2010.  All efforts to obtain such records should be fully documented. 

2.  Next, refer the Veteran's claim for a TDIU, to include the entire claims file, to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of the assignment of an extra-schedular rating in a supplemental opinion.  38 C.F.R. § 4.16(b) (2011).   

3.  After completion of the above and any additional notice or development deemed appropriate, reconsider the Veteran's TDIU claim on an extra-schedular basis.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



